Citation Nr: 0913665	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to June 16, 2004, for 
the grant of service connection for a total right knee 
replacement.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from December 1950 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO denied the 
veteran's claim of service connection for severe post-
traumatic and post-surgical dysfunction of the right knee; 
later that month, he was provided notice of the May 1990 
rating decision but did not appeal this determination.

2.  The veteran's application to reopen his claim of 
entitlement to service connection for right knee disability 
was received by VA on June 16, 2004.

3.  In a rating decision dated in January 2005, the RO 
granted service connection for total right knee replacement, 
effective June 16, 2004, the date of receipt of the 
application to reopen the service connection claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 16, 
2004, for a grant of service connection for total right knee 
replacement, have not been met.  38 U.S.C.A. § 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

The Veteran was provided VCAA letters in July 2004 that 
advised him of the evidence and information necessary to 
substantiate his underlying service connection claim as well 
as his and VA's respective duties in obtaining evidence in 
support of such claim.  Thereafter, in a February 2005 rating 
decision, service connection for a total right knee 
replacement was granted, effective June 16, 2004.  Following 
the issuance of the rating decision, the Veteran entered a 
notice of disagreement as to the propriety of the assigned 
effective date.  

The Board observes that a claim for an earlier effective date 
for the grant of service connection is a downstream issue 
from the original award of such benefit.  Grantham v. Brown, 
114 F.3d 1156 (1997).  VA's General Counsel has held that no 
VCAA notice is required for such downstream issues. 
 VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In 
addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements").  In this case, the Veteran's service connection 
claim was granted and an effective date was assigned in the 
February 2005 rating decision on appeal.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant 
medical evidence was reviewed by the RO in connection with 
the adjudication of the Veteran's service connection claim.  
However, pertinent to his effective date claim, as the 
Veteran has been assigned the earliest possible effective 
date under VA regulations, namely the date of receipt of his 
application to reopen his claim for service connection, and 
his arguments on appeal are limited to his interpretation of 
governing legal authority, all pertinent information and 
evidence is already contained in the claims file.  There is 
no outstanding information or evidence that would help 
substantiate the Veteran's claim.  VA's General Counsel has 
held that in cases where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to provide notice of, or 
assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of his claim.

II.  Merits of the claim

The Veteran contends that he is entitled to an effective date 
prior to June 16, 2004, for the grant of service connection 
for his total right knee replacement.  Specifically, he 
alleges that he should be granted an effective date either in 
1990, when he first filed a claim of entitlement to service 
connection for a right knee disorder, or in 1999, when he 
underwent surgery for his total knee replacement. 

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Under 38 C.F.R. § 3.400(r), the 
effective date based on a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See also 38 U.S.C.A. § 5110.

In a rating decision issued in May 1990, the RO denied 
service connection for severe post-traumatic and post-
surgical dysfunction of the right knee.  As the Veteran did 
not submit a timely substantive appeal, such rating decision 
is final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1989).  Specifically, after being 
provided notice of the adverse decision and his appellate 
rights in May 1990, the Veteran entered a notice of 
disagreement in March 1991 and a statement of the case was 
issued in April 1991.  However, no timely substantive appeal 
was received.  

In this regard, the Board notes that the Veteran reports that 
he did, in fact, file a substantive appeal in May 1991.  In 
August 2005, he submitted a copy of VA Form 1-9, Appeal to 
the Board of Veterans Appeals, dated in May 1991.  Such 
reflects arguments relevant to the Veteran's claim of 
entitlement to service connection for a right knee disorder.  
Additionally, the Veteran and his daughter have claimed that 
his substantive appeal was submitted to a representative from 
the Alabama Department of Veterans Affairs in the Tuscumbia, 
Alabama, office.  The Board notes that such individual is not 
an employee of VA; rather, he is a state service 
representative.  Such substantive appeal was never filed with 
VA.  While the Board is sympathetic to the Veteran's claim 
that his representative failed to discharge his duty and file 
the substantive appeal, the responsibility ultimately rests 
with the Veteran to have filed his substantive appeal with 
VA.  In this regard, all persons dealing with the federal 
government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations.  Morris v. 
Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  

Therefore, since no timely substantive appeal was received, 
the May 1990 rating decision as to the denial of service 
connection for severe post-traumatic and post-surgical 
dysfunction of the right knee is final.  See 38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1989).  

Following the final disallowance in May 1990, no further 
communication was received from the Veteran regarding a claim 
for service connection for a right knee disorder until June 
16, 2004, when VA received his application to reopen his 
claim of entitlement to service connection for such 
disability.  Following the receipt of such application, the 
RO granted service connection for a total right knee 
replacement, evaluated as 30 percent disabling, effective 
June 16, 2004, in the February 2005 rating decision.  

The Board recognizes the Veteran's argument that he should be 
assigned an effective date in 1999 as that is the year he 
underwent his total right knee replacement.  However, such 
argument is insufficient to establish that the Veteran is 
entitled to an earlier effective date under governing laws 
and regulations.  The effective date of an award of service 
connection is assigned not based on the date the Veteran 
claims the disability appeared or the date of the earliest 
medical evidence demonstrating the existence of such 
disability and a causal connection to service; rather, the 
effective date is assigned based on consideration of the date 
that the application upon which service connection was 
eventually awarded was received by VA.  See LaLonde v. West, 
12 Vet. App. 377, 382-383 (1999).  

Therefore, based on the above-stated facts and regulations, 
the Board finds that the correct date for the grant of 
service connection for total right knee replacement is June 
16, 2004, the date the Veteran's application to reopen his 
claim of entitlement to service connection for a right knee 
disorder was first received following the RO's final May 1990 
denial.  See 38 C.F.R. § 3.400(q)(1)(ii); (r).  As such, the 
Veteran is not entitled to an earlier effective date and his 
claim must be denied.   


ORDER

An effective date prior to June 16, 2004, for the grant of 
service connection for a total right knee replacement is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


